Citation Nr: 0618476	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-21 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for hepatitis C.

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by: Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel






INTRODUCTION

The veteran had active service from May 1969 to October 1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  


FINDINGS OF FACT

1. There is no medical evidence relating hepatitis C to 
service.

2.  There is no current diagnosis of PTSD.


CONCLUSIONS OF LAW

1. Hepatitis C was not incurred in or aggravated by active  
military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.  § 3.303 (2005). 
 
2. PTSD was not incurred in active service.  38 U.S.C.A. §§  
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102,  
3.159, 3.303, 3.304, 3.307, 3.309, 4.125 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in May 2003.  The 
RO provided the veteran letter notice to his claim for 
service connection in letters dated January, October and 
December 2002, which informed him that he could provide 
evidence or location of such and requested that he provide 
any evidence in his possession.  Additionally, an April 2004 
statement of the case (SOC) provided the veteran with a 
summary of the evidence, the applicable law and regulations 
and a discussion of the facts of the case.  The notice 
letters and the SOC specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Veteran's Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send records pertinent to his claim, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claims and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. 

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date.  As the Board concludes below 
that the preponderance of the evidence is against the 
veteran's service connection claim, no effective date will be 
assigned and there is no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

In the present case, there are VA examinations and Department 
of Corrections treatment records associated with the claims 
file.  The Board recognizes that the RO requested but has not 
received private treatment records from Dr. C or from the 
veteran's attorney, Ms. B.  The RO informed the veteran of 
this in a March 2003 letter.  The veteran responded in July 
2004 requesting an extension of time to gather information 
necessary to his case, and enclosed a letter from the Oregon 
Department of Corrections stating that the veteran's records 
could be in the Oregon State Penitentiary Veteran's 
Association office which was undergoing an investigation.  As 
a result, the letter stated that the veteran would not have 
access to any records in the Oregon State Penitentiary's 
Veteran's Association's office.  

Though there are outstanding private treatment records, the 
Board can proceed to a decision in this matter.  There is no 
reasonable possibility that the aforementioned private 
treatment records would aid in substantiating the service 
connection claim for PTSD as there is not a current diagnosis 
of PTSD and the veteran does not allege that his private 
physician diagnosed him with the condition.  With respect to 
the service connection claim for hepatitis C, treatment 
records already associated with the claims file indicate that 
the veteran has a current diagnosis of hepatitis C, but there 
is no evidence in-service of exposure to risk factors for 
hepatitis C or a medical opinion relating the current 
hepatitis C to service.  Private treatment records would not 
be able to substantiate in-service exposure to risk factors 
and the veteran has not asserted that his private physician 
related any possible in-service exposure to hepatitis C.    

The veteran also requested additional time to gather 
information to process his claim.  As the veteran made his 
request in July 2004, he has had approximately two years to 
gather any information.  However, there has been no further 
information or communication from the veteran since July 
2004.  The Board finds that the veteran has been given 
sufficient time to gather and provide relevant evidence.  
Thus, it does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service Connection

The veteran seeks service connection for hepatitis C and 
PTSD.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. § 3.303(d) (2005).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including psychoses, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service. 
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2005). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.)) (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 38 U.S.C.A. § 1154 (West 2002 & 
Supp. 2005); 38 C.F.R.
§ 3.304(f) (2005).  Under 38 C.F.R. § 4.125(a), the diagnosis 
of PTSD has to conform to the standards set forth in the 4th 
Edition of the Diagnostic and Statistical Manual of the 
American Psychiatric Association (DSM IV) and must be 
supported by the findings on the examination report.  The 
criteria for a diagnosis of PTSD are significantly revised in 
DSM IV.  In particular, the person's response to the stressor 
is no longer based solely on usual experience and response.  
Rather, it is geared to the specific individual's actual 
experience and response. 

Hepatitis C

Service medical records are negative as to a finding, 
complaint or diagnosis of hepatitis C or any symptoms of 
hepatitis C.  Service records indicate that the veteran 
served as a production clerk. 

After service, the veteran reported alcohol addiction, 
multiple tattoos, and multiple sexual partners.  The veteran 
also reported a history of marijuana and LSD use.    

Treatment records show that the veteran has a current 
diagnosis of hepatitis C.  The veteran claims to have been 
diagnosed in 1997.  A May 2003 VA examination diagnosed the 
veteran with a hepatitis C.  The examiner stated that the 
veteran had multiple risk factors, to include the spilling of 
body fluids on himself while in the military and handling 
body bags, tattoos received in prison after he was in the 
service, alcohol abuse, and unprotected sexual activity.  The 
examiner opined that any one of these risk factors could have 
caused the hepatitis C and it is unknown exactly when the 
veteran became hepatitis C positive.  

Upon review, the medical evidence does not show any in-
service incurrence of hepatitis C or any other medical 
evidence linking the veteran's current hepatitis C to 
service.  Additionally, the record shows a history of alcohol 
addiction, marijuana and LSD use, in addition to multiple 
unprotected sexual partners and tattoos.  The examiner opined 
that any one of these risk factors could have caused the 
hepatitis C and it is unknown exactly when the veteran became 
hepatitis C positive.  There is also no corroborating 
evidence of the veteran's assertion that he handled body bags 
in service or was exposed to bodily fluids. Service personnel 
records do not corroborate these statements, nor has the 
veteran provided any supporting evidence other than his own 
assertions.  Therefore, with no probative evidence of in-
service risk factors and no medical etiological opinion 
relating the hepatitis C to service, service connection for 
hepatitis C cannot be granted.

The Board has taken into consideration the veteran's 
assertions that his hepatitis C was contracted in service due 
bodily fluid exposure.  However, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's assertions, they do not outweigh the 
medical evidence of record.

In sum, the preponderance of the evidence is against the 
claim of service connection for hepatitis C and the claim is 
denied.  38 C.F.R. §§ 3.303, 3.310(a).  As the evidence is 
not equally balanced, the benefit-of-the-doubt-doctrine does 
not apply. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

PTSD

The veteran claims service connection for PTSD.  In support 
of his claim, the veteran claims that exposure to dead bodies 
while handling body bags in service caused PTSD. 

The veteran served ninety days or more during a period of war 
ninety days and is thus entitled to service connection as a 
presumptive matter for certain chronic diseases, including 
psychoses, if they become manifest to a degree of 10 percent 
within one year from the date of termination of such service. 

Personnel records show that the veteran served in the United 
States, with no overseas service.  The veteran's MOS was a 
production clerk.  There is no indication from service 
records that the veteran was assigned duty involving 
transportation of body bags.  

Service medical records do not show a complaint, finding, or 
diagnosis of PTSD in service.  

Current treatment records do not show a diagnosis of PTSD.  
The veteran had a VA examination in May 2003.  The examiner 
found that the veteran did not meet the criteria for a 
diagnosis of PTSD since he did not endorse any avoidance 
symptoms.  The examiner stated that the veteran did not 
display any significant anxiety, depression, fear, 
helplessness, or guilt when recounting the story of working 
with body bags and coffins.  

A review of the medical evidence shows that a diagnosis of 
PTSD is not warranted on either a direct or presumptive 
basis.  In the present case, the medical evidence does not 
show a diagnosis of PTSD within one year of service or 
currently.  The VA examiner specifically stated that the 
veteran did not meet the criteria for a diagnosis of PTSD.  
Other medical treatment records do not show a diagnosis of 
PTSD.  

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  The CAVC has held that a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof 
of a present disability or diagnosis of a disease, there can 
be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Moreover, service connection for PTSD 
specifically requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
with the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.)) (DSM-IV); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred. 38 
U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).  In this case, there 
is no medical evidence showing a diagnosis of PTSD or 
evidence of the claimed in-service stressor.  Therefore, 
service connection for PTSD is not warranted. 

The Board recognizes that the veteran has requested 
additional time to obtain military records and records from 
his private physician which would provide credible evidence 
of the in-service stressor.  However, additional time to 
furnish these documents would not provide the necessary 
evidence to establish the veteran's claim.  First, it has 
been approximately two years since the veteran's last 
communication and these records have not been provided.  
Second, even if the veteran was to obtain military records 
that the claimed in-service events occurred, there is still 
no medical evidence of a current diagnosis of PTSD.  The 
veteran has never asserted that the private physician 
diagnosed him with PTSD.  

Thus, the preponderance of the evidence is against the claim 
of service connection for PTSD and the claim is denied.  38 
C.F.R. §§ 3.303, 3.310(a).  As the evidence is not equally 
balanced, the benefit-of-the-doubt-doctrine does not apply.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for hepatitis C is denied.

Service connection for post-traumatic stress disorder is 
denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


